Richardsost, Judge:
The reappraisement appeal herein was submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED, by and between counsel for the parties hereto that:
1. The merchandise, the subject of this appeal to reappraisement, consists of various aircraft parts and drawings exported from Canada subsequent to February 27, 1958 and entered for consumption subsequent to that date.
2. Said merchandise is not identified on the Final List of the Secretary of the Treasury, T.D. 54521.
3. The price at the time of exportation of each of the items described on the entry as listed below, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of Canada, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed read for shipment to the United States, was its entered value:
A Quantity of Aircraft Parts (1394#)
1 Lot Aircraft Touch-Up Paint
4 Wooden Cabinets
Articles Exported for Repairs
Architectural, Engineering, Industrial Drawings, etc., Other Aircraft Drawings
4. The appeal for reappraisement may be deemed submitted for decision upon this stipulation and abandoned as to all other merchandise.
On these facts I find:
1. That export value as that value is defined in 19 U.S.C.A., section 1401a (b) (section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956) is the proper basis for determination of the value of merchandise covered by the appeal herein and consisting of a quantity of aircraft parts (1394#), 1 lot aircraft touch-up paint, 4 wooden cabinets, articles exported for repairs, achitectural, engineering, industrial drawings, etc., and other aircraft drawings.
2. That such value is represented herein by the entered value.
3. That the correct dutiable values for the balance of the merchandise covered by the entry herein are the appraised values.
Judgment will be entered accordingly.